t c memo united_states tax_court nicole ryke petitioner v commissioner of internal revenue respondent docket no filed date nicole ryke pro_se alicia a mazurek and robert d heitmeyer for respondent memorandum findings_of_fact and opinion buch judge dr nicole ryke seeks relief from joint_and_several_liability under sec_6015 for tax reported on joint returns filed with her husband for and dr ryke argues that the liabilities are attributable to tax imposed 1unless otherwise indicated all section references are to the internal continued on her husband’s income and that she was unaware that the tax was not paid when due the commissioner argues that dr ryke knew or had reason to know that the reported tax_liabilities were not paid we agree with the commissioner and find that dr ryke is not entitled to relief under sec_6015 findings_of_fact dr ryke and jamie ryke married in and they are still married today dr ryke is a medical doctor who specializes in family medicine she has no training or experience in accounting or tax law mr ryke is a self-employed attorney who has practiced both probate law and bankruptcy law the rykes currently live together with their four children and share household expenses both dr ryke and mr ryke pay expenses related to their children but mr ryke pays most of their joint household expenses including health insurance child care and housing costs during and dr ryke was a medical resident she worked long hours and cared for her then three children she paid for her medical education with a combination of financial support from her grandfather and student loans continued revenue code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar dr ryke is now in her fifth year of private practice currently dr ryke splits her time between her private practice and a hospital where she cares for patients who are not part of her family medicine practice during dr ryke was pregnant and limited the time she spent working at the hospital but continued to serve the patients in her practice as a result her income declined in dr ryke resumed her work at the hospital and successfully developed her private medical practice leading to an increase in income mr ryke has a long history of failing to pay his debts when due dr ryke became aware of her husband’s financial troubles when they purchased a home before marrying while dr ryke did not know the specifics of mr ryke’s financial past she was aware that he had a low credit score and outstanding student loans as a result the rykes had separate credit cards and the mortgage on the home they purchased was in dr ryke’s name alone the rykes filed joint federal tax returns for through each year mr ryke gathered all of the documents necessary to prepare the joint_return and gave them to an accountant who prepared the return once mr ryke received each return he asked dr ryke to sign it she did so and he filed it mr ryke regularly filed for an extension of time to file and even then the return was often filed late dr ryke had little opportunity to inspect the returns and testified that she did not examine them when she signed them with the exception of for each year the outstanding liability resulted from the rykes’ failure to pay the tax that was reported on the return for part of the liability related to two income items that the rykes did not include on their return short-term disability payments that dr ryke received and interest each year the rykes reported a balance due on their return but they did not submit payment of the balance during each year except with respect to the unreported income in dr ryke had taxes on her wages withheld by her employer she believed that her husband was paying the full tax_liability when he filed each return to her surprise he was not dr ryke does not seek relief from the liability associated with the unreported income from she seeks relief only from what she considers to be her husband’s shares of tax for and in dr ryke became aware that she and her husband had outstanding joint tax_liabilities she made a dollar_figure payment which was applied against their joint and tax_liabilities dr ryke made the payment at the request of her husband at the time she made the payment she believed that the dollar_figure would satisfy their outstanding tax_liabilities in full when she made the payment she did not inquire about the amount or source of the outstanding liabilities or whether they owed any additional tax dr ryke learned the details of the current outstanding tax_liabilities for and in date after consulting with an accountant dr ryke began filing her tax returns separately from her husband beginning with her return she is currently in full compliance with the tax laws dr ryke submitted a request to the commissioner for relief from joint_and_several_liability for to on date in her form_8857 request for innocent spouse relief dr ryke reported dollar_figure in monthly income and dollar_figure in monthly expenses her request for and was dismissed because the liabilities had been paid for and the commissioner denied the request on date after the request for relief was denied the rykes paid the remaining liability for the remaining outstanding liabilities total dollar_figure relating to and dr ryke filed her petition with this court on date while residing in michigan opinion generally married taxpayers can elect to file a joint federal_income_tax return if they do each spouse is jointly and severally liable for the entire tax_liability for that year in certain circumstances a spouse who has previously filed a joint_return may seek relief from joint_and_several_liability under sec_6015 when the liability arises from an underpayment_of_tax reported as due on the return relief is available only under sec_6015 sec_6015 authorizes the commissioner to grant relief from joint_and_several_liability if taking into account all of the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax the requesting spouse bears the burden of proving that he or she is entitled to relief under sec_6015 both the scope and standard of review in case sec_2sec a sec_6013 4121_tc_73 boyle v commissioner tcmemo_2016_87 at 5rule 119_tc_306 aff’d 101_fedappx_34 6th cir where a party is requesting equitable relief from joint_and_several income_tax_liability are de novo the commissioner has provided guidelines for reviewing claims for equitable relief under sec_6015 in revproc_2013_34 2013_43_irb_397 although we consider these guidelines when adjudicating claims for equitable relief we are not bound by them while the guidelines are instructive ultimately the court’s determination rests on an examination of all of the facts and circumstances under the commissioner’s guidelines a requesting spouse must meet seven threshold requirements to qualify for equitable relief here both parties agree that each of the seven threshold requirements has been met once the threshold requirements have been addressed the commissioner considers whether the requesting spouse qualifies for streamlined relief dr ryke does not qualify for streamlined relief because she and mr ryke remain marrieddollar_figure in the absence of a 6132_tc_203 7136_tc_432 8rev proc sec_4 2013_43_irb_397 9rev proc sec_4 i r b pincite 10rev proc sec_4 streamlined relief determination the commissioner conducts a fact-specific inquiry to determine whether it is inequitable to hold an individual liable for all or part of any unpaid tax or deficiency arising from a joint_return the commissioner’s guidelines for equitable relief require an examination of all relevant facts and circumstances and list seven factors as a starting point for the inquirydollar_figure no one factor is determinative and t he degree of importance of each factor varies depending on the requesting spouse’s facts and circumstances the factors are the requesting spouse’s marital status economic hardship if relief is not granted knowledge or reason to know that the tax_liability would not be paid legal_obligation to pay the outstanding income_tax_liability receipt of a significant benefit from the unpaid income_tax_liability compliance with income_tax laws and mental and physical health the most critical inquiry for this case is whether dr ryke either knew or had reason to know that the liabilities shown on the returns would not be paid we 11rev proc sec_2 i r b pincite 12rev proc sec_4 i r b pincite 13rev proc sec_4 14boyle v commissioner at find that dr ryke had both knowledge that at least some part of the tax had not been paid and reason to know that the tax reported on the returns would not be paid before marrying dr ryke was aware that mr ryke had poor credit and was in debt in dr ryke became aware that there were outstanding joint tax_liabilities she paid dollar_figure toward those tax_liabilities but she testified that she did not ask about the source of the tax debt or whether the payment would satisfy the full debt dr ryke had reason to know that her husband was not paying the amount of tax owed each year and had actual knowledge of outstanding tax_liabilities the fact that she did not know the details of those outstanding liabilities is unfortunate but for the purpose of this inquiry it is immaterial dr ryke had reason to know the full extent of the liabilities the fact that she lacked actual knowledge does not release her from the tax_liabilities we find that the remaining six factors are either neutral or weigh slightly in favor of relief but not enough to tip the scales dr ryke did not receive a significant benefit as a result of the underpayment_of_tax also she is in compliance with the tax laws since filing separately dr ryke has met both her filing_requirements and her payment obligations although dr ryke has made a commendable effort to comply with the tax laws and meet her tax obligations from forward this is simply not enough to negate her self-imposed ignorance with regard to the outstanding joint tax_liabilities she owes with mr ryke the remaining factors are neutral the rykes remain married and there is no legally binding agreement between mr ryke and dr ryke limiting her obligation to pay the joint liabilitiesdollar_figure dr ryke has not shown that she would suffer economic hardship if relief is not granted the commissioner explains in revproc_2013_34 sec_4 b i r b pincite that an economic hardship exists if satisfaction of the tax_liability in whole or in part will cause the requesting spouse to be unable to pay reasonable basic living_expenses according to her form_8857 dr ryke’s expenses are dollar_figure less than her income during the trial dr ryke testified that her medical practice and income are growing dr ryke did not offer any evidence to establish that there would be economic hardship in the absence of relief finally she offered no evidence to suggest that her mental or physical health is now impaired or was impaired at the time of filing on the basis of the record before the court and the testimony at trial we find that dr ryke is not entitled to relief under sec_6015 for or 15factor four legal_obligation refers generally to a divorce decree or other legally binding agreement that allocates the responsibility to pay the tax see revproc_2013_34 sec_4 d i r b pincite to reflect the foregoing decision will be entered for respondent
